DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	In view of the arguments filed 02/09/2022, the previous Species Election/Restriction requirement dated 11/12/2021 has been withdrawn.

2.	Claims 1, 2, and 5-18 are pending and under consideration in this Office Action.



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
3.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claims 1, 2, and 5-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Clam 1 encompasses any mutant glucose oxidase comprising an amino acid sequence in which a residue corresponding to isoleucine at position 489 or arginine at position 335 in the amino acid sequence of SEQ ID NO:1 is substituted with an amino acid residue having a reactive functional group in a side chain, wherein said mutant glucose oxidase has an amino acid sequence with a sequence identity of not less than 90% to the amino acid sequence of any one of SEQ ID NOs: 2 to 8.  However, the claim is vague and indefinite since the specific residues in each of SEQ ID NOs: 2-8 corresponding to isoleucine at position 489 and arginine at position 335 in the amino acid sequence of SEQ ID NO: 1 are not known and not recited in the claim.  Further, it is unclear if the claimed glucose oxidase comprises an amino acid sequence with a 



Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 2, and 5-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a mutant glucose oxidase comprising the amino acid sequence of SEQ ID NO: 1 in which the isoleucine residue at position 489 or arginine at position 335 is substituted with an amino acid residue having a reactive functional group in a side chain; does not reasonably provide enablement for any other embodiment as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the 
The nature and breadth of the claims encompass any mutant glucose oxidase comprising an amino acid sequence in which a residue corresponding to isoleucine at position 489 or arginine at position 335 in the amino acid sequence of SEQ ID NO:1 is substituted with an amino acid residue having a reactive functional group in a side chain, wherein said mutant glucose oxidase has an amino acid sequence with a sequence identity of not less than 90% to the amino acid sequence of any one of SEQ ID NOs: 2 to 8.
The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  Such protein engineering methods, however, only provide guidance for searching and screening for the claimed mutant glucose oxidase.
The specification only provides guidance, prediction, and working examples for a mutant glucose oxidase comprising the amino acid sequence of SEQ ID NO: 1 in which the isoleucine residue at position 489 or arginine at position 335 is substituted with an amino acid residue having a reactive functional group in a side chain.

Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of additional working examples, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the invention commensurate in scope with these claims.  Dependent claims 2, and 5-18 are also rejected because they do not correct the defect.



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

8.	Claims 1, 2, and 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over 
WO2018062542 (04/05/2018; IDS filed on 09/28/2020) in view of Accession A0A1E3BBK7 (01/18/2017; IDS filed on 09/28/2020), Accession B2CNX9 (20-MAY-2008; 09/28/2020), 
Accession A0A1V6NYT5 (07-JUN-2017; PTO 892), Accession A0A1V6NX26 (07-JUN-2017; PTO 892), Accession B8N4U5 (03-MAR-2009; PTO 892), Accession P81156 (15-JUL-1998; PTO 892), Accession A0A0L1J5F4 (11-NOV-2015; PTO 892), Accession A0A0A2W8T2 (04-FEB-2015; PTO 892), Accession B6HFB4 (16-DEC-2008; PTO 892), Yoshikuni et al.  (Curr Opin Chem Biol. 2007 Apr;11(2):233-9. Epub 2007 Mar 13; PTO 892), JP2016122519 (ABSTRACT, 07/07/2016; IDS filed on 09/28/2020), Liu et al. (Electrochimica Acta 54 (2009) 7490–7494; IDS filed on 09/28/2020).

	WO2018062542 teaches means to improve the functionality of a glucose sensor by enabling the direct monitoring of electron transfer through chemical modification of the molecular surface of glucose dehydrogenase GDH with an electron acceptor.  WO2018062542 teaches an electron mediator modifying enzyme represented by structural formula (I), said electron mediator modifying enzyme having a redox enzyme E, a phenazine derivative, and a linker region L in which the redox enzyme E and the phenazine derivative are coupled. In addition, in structural formula (I), Y represents a linear or branched alkyl group optionally having a C1-5 substituent, and R1 to R8 each independently represent a hydrogen atom, an alkyl group optionally having a substituent, or an alkoxy group, a hydroxyl group, a halogen atom, a nitro group, or an amino group optionally having a substituent, at least one of which is the linker region L.  WO2018062542 teaches an enzyme electrode, a spectroscopic analysis kit, and an enzyme test paper in which the electron mediator modifying enzyme is used.  See entire publication and claims especially claims 1-12 and paragraphs [0001]-[0022].  The teachings of the reference differ from the claims in that the reference does not teach the claimed mutant glucose oxidase, enzyme electrode, and biosensor.

	Accession A0A1E3BBK7 teaches the Aspergillus cristatus glucose oxidase having 71.68% identity with the glucose oxidase defined by SEQ ID NO: 1 of the instant application and a lysine at a position which corresponds to the arginine at position 335 in the amino acid sequence of SEQ ID NO:1 (see record). 

	Accession B2CNX9 teaches the Aspergillus niger glucose oxidase having an amino acid sequence that is 100% identical to SEQ ID NO: 1 (see attached record).

Accession A0A1V6NYT5 teaches a polypeptide having an amino acid sequence that is 100% identical to SEQ ID NO: 2 and glucose oxidase domain (see attached alignment)

Accession A0A1V6NX26 teaches a polypeptide having an amino acid sequence that is 100% identical to SEQ ID NO: 3 and glucose oxidase domain (see attached alignment)



Accession P81156 teaches a glucose oxidase having an amino acid sequence that is 100% identical to SEQ ID NO: 5 (see attached alignment).

Accession A0A0L teaches a glucose oxidase having an amino acid sequence that is 100% identical to SEQ ID NO: 6 (see attached alignment).

Accession A0A0A2W8T2 teaches a glucose oxidase having an amino acid sequence that is 100% identical to SEQ ID NO: 7 (see attached alignment).

	Yoshikuni et al.  teach protein engineering methodology to redesign enzyme function which was developed on the basis of the theories of divergent molecular evolution: (i) enzymes with more active and specialized functions have evolved from ones with promiscuous functions; (ii) this process is driven by small numbers of amino acid substitutions (plasticity); and (iii) the effects of double or multiple mutations are often additive (quasi-additive assumption).  Yoshikuni et al. teach the impact of multiple mutations can be calculated by first determining the effects of a mutation at a single position and subsequently summing these effects using the quasi-additive assumption where the shape of the fitness landscape of a particular enzyme function can be estimated, and the combinations of mutations predicted to yield global optima for desired functions can then be selected and introduced into the enzymes.  Yoshikuni et al. teach that the methodology has been demonstrated to be very powerful to redesign enzyme function.  See entire publication and abstract especially pages 234-7 and Fig. 2.

JP2016122519 teaches electron mediator-modified electrode for a biobattery comprising modified electrode and a biosensor.  JP2016122519 teaches that the modified electrode makes an electronic mediator well-fixed on electrodes for oxidation-reduction electron transport between the conductive base material and an enzyme, where the electronic mediator is fixed to electrode as a polymd. electronic mediator introduced at a 3-6-nm position from a binding site with canal part on hydrophilic portion of polymer with hydrophilic part and canal portion.  JP2016122519 

Liu et al. teach the development of a glucose biosensor which was based on self-assembled Prussian Blue (PB) modified electrode with glucose oxidase (GOD) immobilized in cross-linked glutaraldehyde matrix, where due to the three-dimensional surface microstructure and good uniformity of the nanosized PB film prepared by self-assembly technology the resulting biosensor exhibits fast amperometric response, a low detection limit and a high sensitivity (see entire publication and abstract especially Experimental and Results and discussion sections pages 7491-4, Figs. 1-7, and Table 1).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention where any one of the polypeptides having 100% to any of SEQ ID NOs: 2-8 taught by the above references is modified to have lysine substituted into positions corresponding to positions 489 and/or 335 of SEQ ID NO: 1 using the method of Yoshikuni et al.; introducing the phenazinium compounds including 5-methylphenazinium and 5-ethylphenazinium as taught by JP2016122519 into the modified polypeptides to make the electron-acceptor-modified glucose oxidase; making an enzyme electrode comprising an electrode base material and the electron-acceptor-modified glucose oxidase as taught by WO2018062542, JP2016122519, and/or Liu et al.; and making a biosensor comprising the enzyme electrode as taught by WO2018062542, JP2016122519, and/or Liu et al.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain a mutant glucose oxidase that can be used in a biosensor 



Conclusion

9.	No claim is allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272-0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652